Title: To Thomas Jefferson from Meyer, 18 October 1804
From: Meyer
To: Jefferson, Thomas


                  
                     
                        Monsieur le Président
                     
                     Paris ce 18e 8be. 1804.
                  
                  Les bontes dont vous m’avez honnoré me font ésperer que vous acceuillerez favorablement la grace que je prends la liberté de vous demander.
                  
                  Un de mes neveux haut forestier du Canton de Berne désireroit faire jouir sa patrie des végéteaux de l’amerique Septentrionale qui peuvent lui etre utile; trompé par differentes graines qui lui ont été fournies j’ose vous prier de me faire parvenir celles dont je joins la note pour qu’il puisse etre Certain de remplir son intention. Convaincu par mon éxpérience du plaisir que vous avez d’obliger elle me sert d’excuse au pres de vous si je derobe quelque moment, d’un temps que vous employez si utilement pour le bonheur des vos semblables.
                  Oserois je aussi Monsieur le Président vous prier de me donner des nouvelles de Monsieur Mazei, si vous en avez, depuis le désastre de la Pologne je suis dans une entiere ignorance sur son sort.
                  Permettez moi de vous assurer des sentiments respectueux avec les quels jai lhonneur detre Monsieur le Président Votre tres humble et tres obeissant serviteur
                  
                     Meyer Cadet
                  
                
          Editors’ Translation
                  
                     
                        Mister President,
                        Paris, 18 Oct. 1804
                     
                     The kindness with which you have honored me gives me hope that you will look favorably upon the request I take the liberty of addressing to you.
                     One of my nephews, a woodsman from the Canton of Bern, would like to cultivate North American plants that can be useful to him. Since he has received many incorrect seeds, I dare ask you to send me those on the attached list so he can be sure of fulfilling his goal. Knowing from my own experience that you take pleasure in being of service justifies my stealing a few moments of the time you so productively devote to the happiness of your fellow men.
                     Do I dare ask you, too, Mister President, for news of Mr. Mazzei, if you have any? I have received absolutely no news since the Polish disaster.
                     Allow me to assure you, Mister President, of the respectful feelings with which I have the honor of being your very humble and obedient servant.
                     
                        Meyer the Younger
                     
                  
                